On Petition eor Rehearing.
Wiley, J.
Appellant has filed a petition for a rehearing and has assigned three reasons: (1) That the court-erred in holding the second and sixth paragraphs of appellee’s answer good; (2) that the court erred in holding that the fourth paragraph of reply was bad; and (3) in holding that the trial court did not err in overruling the motion for a new trial. In support of the petition, counsel for appellant urge that the second and sixth paragraphs of answer are bad for the reason that the facts'stated in the complaint estop appellee from pleading coverture and suretyship. Counsel say: “It is our understanding that a married woman * * * is estopped by her acts, unless the other party knew at the time that her representa*653tions and acts were untrue.” True a married woman is bound by an estoppel in pais like any other person. This rule is a statutory one. §6962 Burns 1901. There are many cases so holding, of which we cite the following: Ward v. Berkshire Life Ins. Co., 108 Ind. 301; Kelley v. Fisk, 110 Ind. 552; Michener v. Bengel, 135 Ind. 188; Pierce v. Hower, 142 Ind. 626; Stephenson v. Clayton, 14 Ind. App. 76; Galvin v. Britton, 151 Ind. 1.
It is insisted that the second and sixth paragraphs of answer are bad for the reason that the complaint states facts showing that appellee is estopped from pleading that she did not in fact receive the consideration; that the money was borrowed for her husband; that no part of it was used for the benefit of her separate estate; and that she was surety, etc. As shown in the original opinion there is not a fact stated in the complaint upon which to base an estoppel. True, there is a clause in the mortgage to the effect that appellee represented that she was borrowing the money for her own use and benefit, and that her husband was not to derive any benefit therefrom. The fact that her statements and representations to- the original mortgagees were inserted in the mortgage as a part of it could give no added force or effect thereto. The authorities which we cited in the original opinion fully support the proposition that such statements, standing alone, are not sufficient to estop a married woman from showing that her contract was one of suretyships.
There are five elements that must ordinarily be shown to constitute an estoppel by conduct: (1) A representation or concealment of material facts; (2) the representa,tion must have been made with the knowledge of the facts; (3) the party to whom the representation was made must, have been ignorant of the truth of the matter; (4) the representation must have been made with the intention that the other party should act upon it; and (5) the other party must have been induced thereby to act. Kuriger v. Joest, 22 *654Ind. App. 633, and authorities there cited. It is clear that the representations in the mortgage fall far short of stating facts constituting an estoppel.
In this case we are not dealing with the question of a married woman being bound by an estoppel in pais, but the naked question as to whether or not the representations relied upon in the mortgage are sufficient to estop her from pleading the facts set up in her second and sixth paragraphs of answer. The third, fourth, and fifth elements of estoppel, as declared by the authorities, are wanting. There is no averment that the party to whom the representations were made was ignorant of the truth of the matter, nor that the representations were made with the intention that the other party should act upon them; nor that the other party was induced thereby to act. Our holding in this case is not in conflict with the case of Till v. Collier, 27 Ind. App. 333, for there all the elements of estoppel are shown.
Appellee not being bound by her representations, in the absence of essential elements constituting an estoppel she had a right to show that her husband received the entire consideration, that the money was borrowed for his use and benefit, and that she was only surety.
The other reasons for the petition for a rehearing are not discussed.
Petition overruled.